Filed Pursuant to Rule 424(b)(3) File Number: 333-139887 PROSPECTUS 87,958,115 SHARES OF COMMON STOCK OF SMARTIRE SYSTEMS INC. This prospectus relates to the sale of up to 87,958,115 shares of our common stock by certain persons who beneficially own shares of our common stock. Please refer to "Selling Stockholders" beginning on page13. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. We did, however, receive proceeds from the sale of the November 2006 10% Convertible Debentures. We have used and expect to use the proceeds received from the sale of the November 2006 10% Convertible Debentures for general working capital purposes. See "Use of Proceeds" beginning on page18. There were366,371,202 shares of our common stock issued and outstanding as of May 15, 2007. The selling stockholders may offer to sell the shares of common stock being offered in this prospectus at fixed prices, at prevailing market prices at the time of sale, at varying prices or at negotiated prices. We will pay the expenses of registering these shares. Our common stock is quoted on the OTC Bulletin Board under the symbol "SMTR." The high and low sales prices for shares of our common stock on May 24, 2007, were$0.017 and$0.016 per share, respectively, based upon bids that represent prices quoted by broker-dealers on the OTC Bulletin Board. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. The selling stockholders and any broker-dealer executing sell orders on behalf of the selling stockholders may be deemed to be "underwriters" within the meaning of the Securities Act of 1933. Commissions received by any broker-dealer may be deemed to be underwriting commissions under the Securities Act of 1933. AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. PLEASE CAREFULLY REVIEW THE SECTION TITLED "RISK FACTORS" BEGINNING ON PAGE 7. The information in this prospectus is not complete and may be changed. Our selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and it is not soliciting offers to buy these securities in any state where the offer or sale is not permitted. Neither the SEC nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. In considering the acquisition of the common stock described in this prospectus, you should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. This prospectus is not an offer to sell, or a solicitation of an offer to buy, shares of common stock in any jurisdiction where offers and sales would be unlawful. The information contained in this prospectus is complete and accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the shares of common stock. The Date of This Prospectus isJune 14, 2007 TABLE OF CONTENTS PAGES SUMMARY OF THE COMPANY 1 THE OFFERING 5 SUMMARY FINANCIAL DATA 5 RISK FACTORS 7 SELLING STOCKHOLDERS 13 USE OF PROCEEDS 18 PLAN OF DISTRIBUTION 19 DILUTION 20 MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 20 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 21 DESCRIPTION OF BUSINESS 45 DESCRIPTION OF PROPERTY 57 MANAGEMENT 58 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 67 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 70 DESCRIPTION OF SECURITIES 71 LEGAL MATTERS 87 INTEREST OF NAMED EXPERTS AND COUNSEL 87 EXPERTS 87 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 88 WHERE YOU CAN FIND MORE INFORMATION 88 INDEX TO CONSOLIDATED FINANCIAL INFORMATION 90 SUMMARY OF THE COMPANY You should read the following summary together with the more detailed information contained elsewhere in this prospectus, including the section titled "Risk Factors" and our Financial Statements and the notes to the Financial Statements regarding us and the common stock described in this offering. Unless the context otherwise requires, "we," "our," "us" and similar phrases refer to SmarTire Systems Inc. and its subsidiaries. All dollar amounts refer to U.S. dollars unless otherwise indicated. Overview We develop, subcontract our manufacturing, and market technically advanced tire pressure monitoring systems (TPMSs) for the transportation and automotive industries that monitor tire pressure and tire temperature. Our TPMSs are designed for improved vehicle safety, performance, reliability and fuel efficiency. Although we currently sell only TPMSs for passenger cars, buses, recreational vehicles, trucks and motorcycles, our vision is to become a preeminent provider of wireless sensing and control systems for the vehicle industry. Our vision may be extended to three basic types of systems: sensing, control and system applications. On September 5, 2005 we achieved registration to ISO/TS 16949:2002, the quality management standard for the automotive and commercial vehicle industry industries. The certification applies to our design and manufacture of wireless sensing and control systems for the global transportation industry. Registration to ISO/TS 16949:2002, provides confidence to automotive original equipment manufacturer (OEM) customers that we have implemented processes to ensure robust and reliable systems that meet customer requirements throughout all levels of the organization. On October 12, 2005 we entered into a seven year marketing and distribution agreement with DANA Corporation (DANA) through its Heavy Vehicle Technology and Systems Group. Under the marketing and distribution agreement, DANA will market and sell our tire monitoring systems to OEM customers throughout North America, Mexico, Australia and New Zealand. We and DANA will collaborate on marketing opportunities to meet the needs of their global customers and markets. DANA is a leading Tier I supplier in the design and manufacture of commercial vehicle drive train components for medium and heavy duty vehicles for sale to OEMs and associated original equipment service and the independent aftermarket. On November 21, 2005 we entered into a manufacturing agreement with Vansco Electronics LP (Vansco). Under the agreement, Vansco will manufacture key subsystems for SmarTire's wireless gateway family of products. Vansco specializes in the design and manufacturing of electronic, electro-mechanical and electro-hydraulic controls and instrumentation and offers engineering design expertise in system integration, hardware, software, wire harness and electronics packaging. Vansco provides global sales, applications engineering, design, manufacturing and service support. We are a "foreign private issuer," as such term is defined in Rule 3b-4 under the Securities Exchange Act of 1934, as amended. However, we have elected to file Annual Reports on Form 10-KSB, Quarterly Reports on Form 10-QSB and Current Reports on Form 8-K with the SEC, and are not subject to the proxy rules under Section 14 of the Exchange Act. Going Concern We have incurred recurring operating losses and have a deficit of $115,813,713 and a working capital deficiency of $1,182,592 as at January 31, 2007. During the six months ended January 31, 2007, we used cash of $3,553,681 in operating and investing activities. During six months ended January 31, 2007, we realized net cash proceeds of $1,763,600 from financing activities. Our ability to continue as a going concern is in substantial doubt and is dependent on achieving profitable operations and obtaining the necessary financing in order to achieve profitable operations. The outcome of these matters cannot be predicted at this time. Our future operations are dependent on the market’s acceptance of our products in order to ultimately generate future profitable operations and our ability to secure sufficient financing to fund future operations. There can be no assurance that our products will be able to secure market acceptance. Management of our Company plans to obtain additional financing to enable the Company to achieve profitable operations. Although Management of the Company entered into a $1.8 million securities purchase agreement and issued a $684,000 convertible debenture on January 23, 2007, a $334,000 convertible debenture on February 9, 2007, a $782,000 convertible debenture on March 1, 2007 and entered into a $1.5 million securities purchase agreement and issued a $1,150,000 convertible debenture on April 27, 2007, the Company still requires additional financing. In addition, despite our $100 million Standby Equity Distribution Agreement with Cornell Capital Partners, it is uncertain when we will be permitted to draw down on the Standby Equity Distribution Agreement as drawdowns are subject to an effective registration statement covering the underlying shares. There can be no assurance that sufficient financing will be secured by us.
